Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
La ponencia mayóritaria concluye que la ausencia vo-luntaria de un probando a la vista para revocar su proba-toria puede interpretarse como una renuncia a su derecho a estar presente. Estamos contestes con dicha norma, al *723menos en un caso como el de marras en que el probando se acogió a los beneficios de la libertad a prueba luego de ha-cer una alegación de culpabilidad. No obstante, por enten-der que al revocar la libertad a prueba de Orlando Torres Rosario, el foro de instancia claramente desatendió las sal-vaguardas procesales reseñadas en nuestra decisión en Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985), y no tuvo ante sí prueba suficiente como para tener certeza moral de que el probando no pudo ser citado para la vista, disentimos.
I
Para poder privar a un- probando de su derecho limitado de libertad, hay que brindarle un debido procedimiento de ley con todas las garantías constitucionales aplicables a la etapa postsentencia. Martínez Torres v. Amaro Pérez, supra. A tono con los principios más elementales de justi-cia, el probando tiene derecho a que se le notifique de los hechos imputados que constituyen una causal de revoca-ción de la probatoria. Tiene, además, derecho a prepararse para confrontar la prueba de cargo y presentar la propia. Finalmente, tiene derecho a que se le dé la oportunidad de estar presente en todos los procedimientos, representado por abogado si así lo desea. Román v. Delgado, 82 D.P.R. 598, 605-606 (1961).(1)
La decisión de esta Curia en Martínez Torres v. Amaro Pérez, supra,(2) añadió a las garantías básicas reseñadas *724unas garantías procesales más específicas. Conformó así el procedimiento local para la revocación de la probatoria, con las exigencias mínimas de la Constitución federal. Esta exige que el tribunal celebre una vista preliminar para determinar si hay causa probable para creer que el probando ha violado las condiciones de su probatoria, y una vista final antes de la decisión definitiva que revoque la probatoria. La primera vista, sin embargo, no es necesa-ria si no se arresta ni encarcela al probando. Íd., pág. 725.
Bajo nuestra Constitución, Martínez Torres v. Amaro Pérez, supra, dispuso que la revocación sumaria de la pro-batoria requiere una vista sumaria inicial para determinar si existe causa probable para creer que el probando violó las condiciones de su probatoria. El magistrado tendrá dis-creción para citar o arrestar al probando para su compare-cencia a la vista sumaria inicial. Después de esta vista, y de ser necesario, se celebrará una vista final. Ambas vistas podrán consolidarse en varias circunstancias, una de las cuales es cuando no se logre obtener el arresto del probando. En ese caso, además, se le citará con no menos de treinta (30) días de anticipación a la vista final.
Finalmente, Martínez Torres v. Amaro Pérez, supra, ad-vierte que la notificación de la vista debe informar al pro-bando de los hechos que se le imputan y que constituyen la violación a las condiciones de su probatoria'. La decisión del foro de instancia deberá ser por escrito y reflejar las deter-minaciones de hecho básicas, la evidencia en que se basó y las razones para revocar la probatoria. Íd., págs. 727-729.
Según admite el propio Ministerio Público, el foro de instancia no siguió rigurosamente el procedimiento de las dos vistas. Celebró sólo una vista, en la cual no estuvo presente el probando y a partir de la cual decretó la revo-*725cación de la probatoria. De acuerdo con Martínez Torres v. Amaro Pérez, supra, sin embargo, el foro de instancia debió suspender la primera vista y citar al acusado para una vista consolidada de carácter final o celebrar la primera vista en ausencia para luego celebrar otra de carácter final, no más de treinta (30) días luego de citado el probando.
Ahora bien, si el foro de instancia pretendía dar carác-ter final a la primera vista celebrada en ausencia del pro-bando, y prescindir de la segunda vista, la primera vista debió cuando menos ceñirse a los requisitos procesales mí-nimos que señalamos en Martínez Torres v. Amaro Pérez, supra. En el caso de marras, el foro de instancia hizo caso omiso de dichas salvaguardas.
La notificación que se intentara diligenciar a Torres Rosario no le informaba al probando de los hechos constituti-vos de la causal de revocación de la probatoria. Se titulaba meramente “Citación del acusado para el acto de discutir moción”. Tampoco el juez de instancia formuló por escrito su decisión, con las respectivas determinaciones de hecho básicas, una reseña de la evidencia en que se basó y las razones para revocar la probatoria que requirió Martínez Torres v. Amaro Pérez, supra. Ambas actuaciones clara-mente evidencian que el foro que celebró la primera vista en ausencia no consideró que fuera a prescindirse de una segunda vista en que se garantizaran al probando las sal-vaguardas mínimas de Martínez Torres, supra.
Tampoco satisface nuestra consciencia la prueba en que el magistrado se basó para dispensar de la presencia del probando en lo que sería la vista final para revocar su li-bertad a prueba. Descansó su decisión en el testimonio de un alguacil sobre lo que otro alguacil le dijo que fueron sus gestiones para localizar al probando. Las alegadas gestio-nes se limitaron a buscarlo en el residencial donde vivía y preguntar por el paradero del probando a vecinos del lugar y en la oficina que administraba el residencial. Allí alega-*726damente averiguó que el probando se había mudado. Estas gestiones constaban en un documento firmado por el algua-cil que las realizó, pero cuya firma ni siquiera aparece cer-tificada bajo juramento o afirmación, ni contiene otra ga-rantía de veracidad.
El foro de instancia, cuando menos, debió interrogar bajo juramento al alguacil que personalmente intentó dili-genciar la citación, antes de determinar que las gestiones hechas para localizar al probando fueron suficientes como para dispensar de su presencia en la vista. Además, tam-poco se advirtió previamente al acusado que, como conse-cuencia de su incomparecencia voluntaria, su probatoria podría revocarse en su ausencia. Por eso no puede decirse con certeza que su renuncia a su derecho constitucional a estar presente fuera voluntaria y consciente.
No debemos desatender la advertencia de Pueblo v. Bussman, 108 D.P.R. 444, 447 (1979):
El hecho de que reconozcamos [el derecho a renunciar al de-recho a estar presente] no debe interpretarse como que debe fomentarse esta práctica. Es preferible la presencia del acusado durante todas las etapas del proceso y solamente debe dispen-sarse de ella en casos en que se demuestre que resultaría extre-madamente gravosa su comparecencia, que el Estado no la re-quiera para establecer su caso y que su ausencia no demorará los procedimientos. (Énfasis suplido.)
No vemos justificación alguna para que, en el caso de marras, no se haya celebrado una segunda vista con todas las salvaguardas procesales establecidas en Martínez Torres v. Amaro Pérez, supra. Como dicha vista nunca se ce-lebró en un principio, no vemos impedimento para que ésta se hubiese celebrado eventualmente en presencia del pro-bando, una vez se le arrestó. Al no requerir dicha vista, una mayoría de este Tribunal modifica sub silentio nues-tros pronunciamientos en Martínez Torres, supra, y conva-lida de esta manera una crasa violación del derecho del *727apelante a que no se le prive de su libertad sin el debido proceso de ley.
Por cuanto antecede, disentimos del resultado de este caso.

(1) Como todo derecho constitucional, el derecho a estar presente en la vista para revocar la probatoria es renunciable. La renuncia debe ser voluntaria y consciente. Tal es el caso cuando el probando desaparece sin informar al tribunal —que retiene jurisdicción sobre su persona— su nueva dirección. Pueblo v. López Rodríguez, 118 D.P.R. 515, 533 (1987); Pueblo v. Pedroza Muriel, 98 D.P.R. 34, 37-38 (1969).


(2) El procedimiento para la revocación de la probatoria surge del Art. 4 de la Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. sec. 1029. Pero el artículo vigente no es igual al que regía al momento en que ocurrieron los hechos de este caso. Se enmendó dicho artículo mediante la Ley Núm. 31 de 29 de mayo de 1986 (34 L.P.R.A. secs. 1027a y 1029) para incorporar los pronunciamientos de Mar*724tínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1986), caso que rige la materia ante nos.